Citation Nr: 0419465	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  96-06 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased initial (compensable) rating for 
residuals of a fracture of the third toe of the right foot 
from December 27, 1993 to February 20, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to April 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and his/her representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio, supra.  
In this case, the appellant has not received adequate notice 
of the information and evidence necessary to substantiate his 
claim, notice of which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA, or notice that he should provide any 
evidence in his possession that pertains to the claim.  As 
the March 1994 rating decision on appeal was adjudicated 
prior to enactment of the VCAA, no VCAA notice pursuant to 38 
U.S.C.A. § 5103 was issued relative to the original service 
connection claim.  As such the preclusion of the requirement 
of VCAA notice outlined in VAOPGCPREC 08-2003 relative to a 
claim for increase stemming from a notice of disagreement 
with a rating decision which granted service connection and 
an initial rating is not applicable.  Not only does a June 
2002 VCAA notice letter fail to provide adequate notice 
relative to the specific disability at issue, but a second 
such letter in March 2003 informed the veteran of the 
requirements for entitlement to service connection and not 
the requirements for an increased rating.  Accordingly a 
remand is required in order for the appellant to be provided 
proper notice.

The January 1996 supplemental statement of the case (SSOC) 
states that a substantive appeal was received from the 
appellant on January 30, "1994."  A review of the record 
reveals that such document is not in the claims file.  The 
Board notes that following issuance of a Statement of the 
Case in November 1994, the veteran provided testimony 
relative to the issue on appeal at a RO hearing on appeal in 
March 1995.  Clarification of the SSOC reference to the 
January 30, "1994" document would be useful prior to 
adjudication of the appeal.  

Accordingly, this case is REMANDED for the following:

1.  The RO must provide the veteran with 
VCAA notice with respect to his claim for 
an initial compensable rating for 
residuals of a fracture of the third toe 
of the right foot from December 27, 1993 
to February 20, 1995, in accordance with 
the decision in Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  This must include 
informing the appellant of the 
information and evidence necessary to 
substantiate his increased rating claim, 
notice of which evidence, if any, the 
claimant is expected to obtain and 
submit, and which evidence will be 
retrieved by VA, and notice that he 
should provide any evidence in his 
possession that pertains to the claim.  

2.  The RO should either locate the 
missing substantive appeal which was 
received from the veteran on January 30, 
"1994," as referenced in the January 
1996 SSOC, or clarify any mistake in 
reference to such document.  

3.  When the above actions have been 
accomplished, the RO must readjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, he and his 
representative, if any, should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




